t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c date number i nf o -0 release date t eo ra t4 sin no third party contact dear this is in response to your letter requesting inf orm ation concerning appropriate activities f or a hospital auxiliary described in sec_501 of the internal_revenue_code in your letter you indicate that the auxiliary previously supported a tax-exem pt hospital which was sold the hospital now operates as a f or-prof it enterprise you are seeking guidance as to whether the auxiliary can appropriately engage in any activities involving the f or-prof it hospital sec_501 of the code provides exemption f rom f ederal income_tax f or organizations organized and operated exclusively f or charitable purposes charitable purposes which are of ten undertaken by a hospital auxiliary include prom oting the health of the com m unity providing relief to the poor and distressed advancing education and promoting scientif ic research in accom plishing its exem pt purposes a hospital auxiliary can undertake activities that may incidentally benef it a f or-prof it hospital so long as no substantial part if its activities f urthers that nonexempt purpose see sec_1_501_c_3_-1 of the income_tax regulations the requirement is that the organization’s activities must serve a public interest and not unduly benef it the private interests of the f or-prof it hospital see sec_1_501_c_3_-1 of the regulations t he f ollowing exam ples illustrate how the service would use these principles in analyzing the ef f ect of various activities that might be undertaken by an exempt hospital auxiliary in the circum stances you described all of the exam ples assume that the f or-prof it hospital does not control the exempt auxiliary or otherwise exercise any signif icant control_over the auxiliary’s operations in each case whether the activities are com patible with the auxiliary’s exem pt status depends on whether the public benef it to the community as a whole outweighs any incidental benef its that might be conf erred on the f or-prof it hospital s o l i c i t a t i o n o f f u n d s some transactions between a f or-prof it hospital and an exempt auxiliary involve f und transf ers f rom the hospital to the auxiliary without consideration being a contributor to the auxiliary m ay enhance the f or-prof it hospital’s public im age however such intangible or conjectural benef its to the hospital are insignif icant in com parison to the public benef it the exem pt auxiliary can achieve with the contributed f unds thus the mere f act that the contributor is a proprietary hospital does not jeopardize the auxiliary’s exem pt status g r a n t s f o r c o m m u n i t y e d u c a ti o n fund transf ers f rom the auxiliary to the hospital m ay also f urther the auxiliary’s exem pt purposes however in such a case the auxiliary must retain control and discretion over the grant f unds to assure that they are used f or the exempt organization’s purposes see revrul_68_489 1968_2_cb_210 t hus an auxiliary could m ake grants to a f or-prof it hospital to enable the hospital to provide a f ree educational program such as lectures on health related topics to the community t he auxiliary should m aintain records to show that the activities f inanced by the grant f urthered exempt purposes even though the activities were conducted by the f or-prof it hospital g r a n t s t o s u p p o r t s c i e n t i f i c r e s e a r c h another exam ple of a perm issible grant f rom an auxiliary to a proprietary hospital is f unding a scientif ic research project on health related matters such as f inding a treatment or cure f or a disease qualif ied personnel associated with the f or-prof it hospital may conduct the research utilizing the f or-prof it hospital’s patient base to obtain research subjects the f act that both the researchers and the research subjects are associated with the f or-prof it hospital does not detract f rom the scientif ic nature of the research or conf er any signif icant private benef it on the f or-prof it hospital theref ore the grant would not jeopardize the auxiliary’s exem pt status ac tivi tie s be n e fitin g h os p ita l p a tie nts patients of a proprietary hospital m ay also be aided by an auxiliary directly in revrul_68_73 1968_1_cb_251 an organization provided volunteers to read and visit with patients write letters f or them and perf orm similar personal services w hile there may have been some benef it to the proprietary hospital in the f orm of increased patient satisf action this possible private benef it was inconsequential in comparison to the public benef it of prom oting the wellbeing of persons who were ill theref ore the organization was entitled to exemption under sec_501 similarly in revrul_79_358 1979_2_cb_225 an organization provided f unds to a hospital to pay f or the increased cost of a private room f or patients who could medically benef it f rom such a room but who could not otherwise af f ord the cost of such a room the hospital benef ited because it received the increased private room f ee but the benef it to the hospital was incidental to accomplishing the exempt_purpose of aiding the patient’s recovery p r o vi d i n g g o o d s a n d s e r vi c e s t o t h e_p u b l i c the wellbeing of hospital patients including those in a proprietary hospital may be promoted by operation of a hospital gif t shop see revrul_69_267 1969_1_cb_160 this is true because the presence of visitors and the receipt of gif ts f rom them has a positive emotional im pact on the patients even though some minor patronage of the gif t shop may be attributable to convenience purchases by hospital employees which do not benef it the patients the overriding public benef it to the patients outweighs the private benef it to the hospital and its employees at the other end of this spectrum are activities that predominantly benef it someone other than the hospital patients in this category are caf eterias and parking garages that are predominantly_used by visitors employees and physicians the patients have virtually no need f or these services since they are already receiving their meals and do not generally have their cars with them during a hospital stay theref ore the operation of a caf eteria or a parking garage serving nonpatients of a proprietary hospital would be problem atic even though the auxiliary might have other activities that were consistent with its exempt status sim ilarly purchasing goods services or f acilities f or a f or-prof it hospital would also be problematic because of the direct and substantial private benef it to the proprietary hospital re q u e s ti n g a p r i va te l e tte r rul i n g as the above exam ples illustrate these issues are analyzed in term s of all the relevant f acts and circumstances and situations of ten arise in gray areas not covered by revenue rulings or other precedent in such a case an organization may request a private_letter_ruling f rom the internal_revenue_service as to whether a particular proposed activity will jeopardize its tax-exem pt status t he procedures f or requesting a private_letter_ruling are explained in revrul_2002_4 i r b as updated annually in accordance with section dollar_figure of revrul_2002_4 the inf orm ation provided in this letter is advisory only if you have any questions about this letter please contact me at my sincerely marvin friedlander manager exempt_organizations technical group
